Citation Nr: 9907413	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-36 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a back disability, and 
entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.  


FINDINGS OF FACT

The record does not include competent medical evidence of a 
nexus between a current back disability and a disease or 
injury in service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that his spine and 
musculoskeletal system were normal on induction examination 
in September 1968.  On his medical history report, he denied 
having recurrent back pain.  He was accepted for military 
service and entered active duty in February 1969.  

Treatment reports during service show that in May 1970, the 
veteran complained of low back pain after he reportedly 
sustained a back injury while lifting a heavy object.  
Examination revealed pain and tenderness in the region of his 
L3-L4 vertebrae, and he was diagnosed with acute, severe 
lumbar strain.  The reports show that the following day after 
he was admitted for treatment, his condition was described as 
much improved and he was returned to light duty.  Several 
days later, he reported for treatment with complaints of 
lumbar pain and sciatica which limited his motion.  In early 
June 1970, his back was examined and found to have full range 
of motion.  No tenderness was noted on palpation of his back, 
and he was negative on straight leg raising.  Neurological 
examination revealed no deficits and X-rays were normal.  The 
diagnostic impression was acute lumbar strain, and he was 
prescribed physical therapy.  The service medical records 
show that thereafter, the veteran received no further 
treatment for back complaints.  

On separation examination in November 1970, the veteran's 
spine and musculoskeletal system were found to be normal and 
the veteran affirmed on his examination report that he was in 
good health at that time.  In February 1971, he was honorably 
separated from active duty.  His DD 214 Form shows that his 
military occupational specialty during service was as a cook.

Private medical records show that in November 1976, the 
veteran was hospitalized  following a back injury sustained 
at his place of employment, after he reportedly slipped on a 
piece of stainless steel and fell on his buttocks and low 
back.  During treatment, the veteran related a history of 
prior leg surgery which resulted in right foot drop.  X-rays 
of his lumbosacral spine were normal, with normal curvature 
and no obvious deformities.  Initially, the clinical 
impression was acute lower lumbosacral strain, rule out 
possible herniated nucleus pulposus of the lumbosacral spine 
on the left.  However, the hospital discharge summary shows a 
final diagnosis of acute low back sprain.  

Private medical records, dated from 1991 to 1995, show that 
among the veteran's physical complaints was low back pain.  
The records show that he reported that he had injured his 
lower back while lifting a heavy object in July 1991, and 
that he had a history of chronic back pain ever since then.  
The records show noted that the veteran had been provided 
with an MRI examination, which revealed degenerative disc 
disease, but no evidence of a herniated disc or spinal 
stenosis.  Following examination of his spine and back, he 
was diagnosed with acute and chronic post-traumatic 
lumbosacral strain.  Other private medical records show 
diagnoses of chronic degenerative lumbosacral spine disease, 
and note that he had chronic back pain since a work-related 
accident in July 1991. 

In June 1995, the veteran filed a claim for VA compensation 
benefits for a back disability.  Pursuant to his claim, he 
was provided with a VA medical examination of his spine in 
April 1996.  The report of this examination shows that he 
related a history of injuring his lower back during military 
service while lifting a water tank, and that ever since then 
he has had numerous recurrences of back symptoms.  X-rays 
revealed minimal degenerative changes of his lumbar spine, 
without evidence of fracture, spondylolisthesis, 
spondylolysis, or narrowing of the intervertebral spaces.  
Following physical evaluation of his back and lumbar spine, 
he was diagnosed with chronic lumbosacral strain/sprain with 
radicular pain and questionable developing radiculopathy, 
with possible herniated disc syndrome.

An August 1996 SSA decision determined that the veteran, who 
was noted by SSA to have had work experience as a 
construction laborer, was disabled due to a back disability 
and entitled to received Supplemental Security Income (SSI) 
benefits.  

VA medical records, dated in 1996, show that the veteran was 
treated on several occasions for complaints of low back 
symptoms, diagnosed as chronic low back pain.  These reports 
show that he reported a history of recurrent low back pain 
ever since injuring his low back during active service in 
1970, and of re-injuring his low back at his place of 
employment in approximately 1973, and again in 1991.  

II.  Analysis

The threshold question to be answered is whether the veteran's 
claim of entitlement to service connection for a back 
disability is well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Section 5107 
provides that the claimant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  See Epps v. Gober, No. 97-7014 (Fed. Cir. Oct. 7, 
1997).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service or to an already service-
connected disability.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well-grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well-grounded (emphasis added).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

To establish a well-grounded claim, the record must include 
competent medical evidence of both a current disability and 
competent medical evidence of a causal relationship between 
that current disability and service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

 In the present case, the evidence shows treatment for back 
complaints during active service in 1970, with apparent good 
result and resolution of the back symptoms, as his spine was 
clinically normal on separation examination.  The  record 
also includes a current diagnosis of a back disorder.  
However, the only evidence of record referring to a 
connection between the veteran's injury in service and the 
current back disability is the veteran's assertion of such a 
connection.  While it is acknowledged that the veteran is 
competent to report having a history of subjective low back 
symptoms since his military service, he is not competent to 
provide medical opinion or commentary regarding the etiology 
of his current back disability, including whether or not the 
disability is the result of an injury or disease in service.  
The veteran is not competent to make this connection because 
he is not trained in medicine.  Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The evidence of a nexus between the injury in 
service and the current disability must come from a 
competent medical source, such as a doctor or other 
recognized medical expert.  The medical evidence associated 
with the file, at best, acknowledges the veteran's reported 
history of back pain since service, but none of the evidence 
provides any professional nexus opinion linking the present 
diagnosis of chronic lumbosacral strain/sprain with 
radicular pain with his period of military service.

Thus, one of the essential elements of a well-grounded claim 
is absent from the record.  

ORDER

The veteran's claim of service connection for a back 
disability is not well-grounded; the appeal of this issue is 
therefore denied.


REMAND

The veteran claims entitlement to a permanent and total 
disability rating for non-service-connected pension purposes.  
In this regard, his claims file shows that the Administrative 
Law Judge who authored a favorable August 1996 SSA decision 
granting him entitlement to SSI benefits had assigned 
determinative weight to a physician identified as Dr. I. 
Elaine Moore, and the allowance of SSI benefits was 
substantially predicated on Dr. Moore's medical opinions and 
conclusions regarding the veteran's level of impairment due 
to his disabilities.  However, while the SSA decision 
specifically cites to Dr. Moore's opinion, a review of the 
evidence contained in the claims file shows that this 
opinion, apparently deemed to be highly probative by the SSA, 
has not been associated with the record.  Therefore, the case 
should be remanded so that this evidence may be obtained and 
included with the file and thereafter assessed for its 
evidentiary value when adjudicating the merits of the 
veteran's pension claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Baker v. Brown, 11 Vet. App. 163 (1998).

The file also shows that the veteran has not had the benefit 
of a general medical examination for VA pension purposes.  To 
ensure that his claim for a permanent and total disability 
rating for non-service-connected pension may be fairly 
adjudicated, further development of the facts, including to 
provide him with a general medical examination, is necessary 
so that VA may know his present medical status and assess his 
current disabilities.  The case should therefore be remanded 
to the RO so that he may be scheduled for a medical 
evaluation.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Hence, the case is REMANDED to the RO for the following 
developments:

1.  The RO should assure that the record 
includes all available, relevant 
evidence.  The record must include the 
reports of Dr. I. Elaine Moore, and all 
other evidence used in support of the 
veteran's claim for Social Security 
disability benefits.

2.  Thereafter, the veteran should be 
afforded a VA general medical examination 
to evaluate his current medical status.  
All indicated tests that the examining 
physician(s) deem appropriate in the 
process of their examination of the 
veteran should be performed. The claims 
folder must be made available to the 
physician(s) for review before the 
examination. 

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions were completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO should then take adjudicatory 
action on the veteran's claim of 
entitlement to a permanent and total 
disability rating for non-service-
connected pension, and base its 
determinations in the context of all the 
evidence of record. 

5.  Thereafter, if the benefit sought is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
notifying them of all the pertinent laws 
and regulations used in the adjudication 
of his claims. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


